DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

2.	Claims 10, 11, 16  and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 10, which depends on claim 9, recites the limitation "the at least one gate node" in “a source pad of a package having the at least one gate node exposed through the encapsulant”, wherein the limitation "the at least one gate node" is not clear and is indefinite in that the limitation may or may not derives an antecedent basis from "at least one gate node" from claim 9, which recites “without the gate node being exposed through the encapsulant”, which contradicts with the limitation “having the at least one gate node exposed through the encapsulant” as recited in claim 10.  In addition, claim 10 recites: “where the source pad has an increased size relative to a source pad of a package” which is indefinite because a size of said “source pad of a package” is not defined and cannot be compared to.   
Claim 11, which depends on claim 9, recites the limitation "the at least one gate node" in “a source pad of a package having the at least one gate node exposed through the encapsulant”, wherein the limitation "the at least one gate node" is not clear and is indefinite in that the limitation may or may not derives an antecedent basis from "at least one gate node" from claim 9, which recites “without the gate node being exposed through the encapsulant”, which contradicts with the limitation “having the at least one gate node exposed through the encapsulant” as recited in claim 11.  In addition, claim 11 recites: “…increased heat transfer rate relative to a source pad of a package” which is indefinite because a heat transfer rate of said “source pad of a package” is not defined and cannot be compared to.
For examination purposes, claims 10 and 11 are collectively interpreted as:
“The package of claim 9, wherein a source pad of the package is exposed through the encapsulant and is electrically coupled with a source node of the transistor and wherein a size of the source pad is substantially large to promote heat transfer.”

Each of claims 16 and 17, which individually depends on claim 13, recites: “a package having at least one gate node exposed through the encapsulant” wherein “the encapsulant” is not defined, therefore, indefinite, because a relationship between this “the encapsulant” and “an encapsulant” of claim 13 has not been established.  In addition, how is “a package” of claims 16 and 17 is related to the “a semiconductor package” of claim 13 from which these claims depend?  In addition, claim 16 recites: “the source pad having an increased size relative to a source pad of a package” which is indefinite because a size of said “source pad of a package” is not defined and cannot be compared to; and claim 17 recites: “the source pad having an increased heat transfer rate relative to a source pad of a package” which is indefinite because a heat transfer rate of said “source pad of a package” is not defined and cannot be compared to.  
For examination purposes, claims 16 and 17 are collectively interpreted as:
“The method of claim 13, further comprising exposing a source pad through the encapsulant, the source pad electrically coupled with a source node of a transistor, wherein a size of the source pad is substantially large to promote heat transfer.”

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


3.	Claims 1, 3, 9-12, 19 and 20  are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ho et al. U.S. Patent Application Publication 2015/0243589 A1 (the ’589 reference, matured into U.S. Patent 9,214,417 B2).
The reference discloses in Figs. 9-13 and related text a semiconductor package as claimed.
Referring to claim 1, the ‘589 reference discloses a semiconductor package comprising: 
a lead frame (generally indicated at 100/74/75, including die pad 100, switch pin 74 and control pin 75, para [60] (paragraph(s) [0060])); 
one or more semiconductor die (MOSFET 20, Controller IC 40, and high-side MOSFET 30, para [77-78]) coupled with the lead frame (100/74/75); and 
an interposer (62, para[63]) coupled with the lead frame (100/74/75) and with at least one of the one or more semiconductor die (20/30/40); 
wherein the interposer (62) comprises an electrically conductive material (not labeled, conductive metal plate, para [62], generally indicated at 62, hereinafter ~62) on a first side of the interposer and an electrically insulative material (non-conductive adhesive 92 or bottom glass layer/other insulator layers, para [62]) on a second side of the interposer; and
wherein the interposer (62) is coupled with the lead frame (100/74/75) through the electrically insulative material (92 or other insulative material) such that the electrically conductive material (~62) is electrically isolated from the lead frame (100/74/75).
Referring to claim 3, the reference further discloses that the interposer (62 or 62/92 ) is coupled with the lead frame (100/74/75) using an adhesive (para [62]), meeting the claim limitation “one of an adhesive, an epoxy, and a solder”. 
Referring to claim 9, the reference further discloses that at least one gate node (21, para [63]) of a transistor (MOSFET 20) of the one or more semiconductor die (20/30/40) is fully enclosed within an encapsulant (packaging material (“packaged”), not labeled, see Fig. 13, para [63, 74], see also para [26-30] for relationship between Figs. 9-13) of the package without the gate node (21) being exposed through the encapsulant (see Fig. 13). 
For claims 10 and 11, which are interpreted in the 112-rejection section detailed above, the reference further discloses that a source pad (part 100 of the lead frame 100/74/75, wherein the source pad 100 is electrically connected to source node 22 of the transistor MOSFET 20, para [43]) of the package is exposed (see Fig. 13) through the encapsulant and is electrically coupled with a source node (22) of the transistor (20), and wherein a size of the source pad (100) is substantially large (see Figs. 11-13) to promote heat transfer (para [45]).
Referring to claim 12, the reference further discloses that a gate node (labeled as 21, Figs. 11, 12, para [63], labeled as G2, Figs. 2, 3, hidden in the views of Figs. 9 and 10) of one (low-side LS MOSFET, labeled as 20 in Figs. 9-12, labeled as LS (N-type) in Figs. 2,3, para [5,77]) of the one or more semiconductor die (20/30/40) is electrically coupled with a driver (IC controller 40, para [5, 77]) of the one or more semiconductor die without using a through-silicon via (TSV) (via bonding wire 80, para [63], particularly: “…interposer 62 is not completely covered by the gate 21, so that a bonding wire 80 is formed between the IC controller 40 and the second interposer 62, achieving an electrical connection between IC controller 40 and the gate 21 of the LS MOSFET 20”). 
Referring to claim 19, the ‘589 reference discloses a semiconductor package comprising: 
a lead frame (generally indicated at 100/74/75, including die pad 100, switch pin 74 and control pin 75, para [60]); 
at least one transistor (low-side LS MOSFET, labeled as 20 in Figs. 9-12, labeled as LS (N-type) in Figs. 2,3, para [5,77]) coupled with the lead frame; 
at least one driver (IC controller 40, para [5, 77]) coupled with the lead frame (100/74/75); 
an electrical interconnect (bonding wire 80) electrically interconnecting the at least one driver (40) with a gate node (21, para [63]) of the at least one transistor (20) using only an interposer (62, best seen in Figs. 10 and 11, para [63], particularly: “…interposer 62 is not completely covered by the gate 21, so that a bonding wire 80 is formed between the IC controller 40 and the second interposer 62, achieving an electrical connection between IC controller 40 and the gate 21 of the LS MOSFET 20”); 
and an encapsulant (packaging material (“packaged”), not labeled, see Fig. 13, para [63, 74], see also para [26-30] for relationship between Figs. 9-13) at least partially encapsulating the lead frame (100/74/75), the at least one transistor (20), the at least one driver (40), and the electrical interconnect (80); 
wherein the gate node (21) is fully encapsulated (see Fig. 13) by the encapsulant.
Referring to claim 20, the reference further discloses that the interposer (62) comprises an electrically conductive material (conductive metal plate, para [62], generally indicated at 62, hereinafter ~62) coupled with an electrically insulative material (non-conductive adhesive 92 or bottom glass layer/other insulator layers, para [62]), wherein the at least one driver (40) is electrically coupled with the gate node (21) through the electrically conductive material (~62), and wherein the electrically insulative material (92 or other insulative material) electrically insulates the electrically conductive material (~62) from the lead frame (100/74/75).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. §103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

4.	Claim 4 is rejected under 35 U.S.C. §103 as being unpatentable over Ho et al. U.S. Patent Application Publication 2015/0243589 A1 (the ’589 reference) in view of Lim et al. U.S. Patent Application Publication 20210035961.
	Referring to claim 4, the ‘589 reference discloses a semiconductor package including the electrically insulative material (92 or other insulative material) as detailed above for claim 1, but does not disclose that the electrically insulative material comprises one of silicon, polyimide, an epoxy, a mold compound, and a ceramic.
Lim, in disclosing a semiconductor package (100, Fig. 1) including an electrically insulative material (110), discloses that the electrically insulative material comprises one of silicon, polyimide, an epoxy, a mold compound, and a ceramic (para [30]), thereby teaching that silicon, polyimide, an epoxy, a mold compound, and a ceramic are suitable electrically insulative materials. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the reference’s electrically insulative material utilizing silicon, polyimide, an epoxy, a mold compound, or a ceramic.  One would have been motivated to make such a modification in view of the teachings in Lim that silicon, polyimide, an epoxy, a mold compound, and a ceramic are suitable electrically insulative materials.

5.	Claim 5 is rejected under 35 U.S.C. §103 as being unpatentable over Ho et al. U.S. Patent Application Publication 2015/0243589 A1 (the ’589 reference) in view of Noori et al. U.S. Patent Application Publication 20210313284.
	Referring to claim 5, the ‘589 reference discloses a semiconductor package including the electrically conductive  material (conductive metal plate ~62) as detailed above for claim 1, but does not disclose that the electrically conductive material comprises a copper slug.
Noori, in disclosing a semiconductor package (100a, 100b, Figs. 1B, 1B) including an electrically conductive material (103), discloses that the electrically conductive material comprises a copper slug (para [64,70]) to facilitate removing of heat (para [113]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the reference’s electrically conductive material utilizing a copper slug.  One would have been motivated to make such a modification in view of the teachings in Noori to facilitate removing of heat from the at least one of the one or more semiconductor die.

6.	Claims 6 and 7 are rejected under 35 U.S.C. §103 as being unpatentable over Ho et al. U.S. Patent Application Publication 2015/0243589 A1 (the ’589 reference) in view of Farnworth et al. U.S. Patent Application Publication 20050236708.
	Referring to claim 6, the ‘589 reference discloses a semiconductor package including the interposer (62) as detailed above for claim 1, but does not disclose that the interposer comprises a flexible tape.
Farnworth, in disclosing a semiconductor package (200, Fig. 4) including an interposer (160) comprising a flexible tape (flex tape, para [33]) thereby teaching that a flexible tape is a suitable interposer. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the reference’s interposer utilizing a flexible tape.  One would have been motivated to make such a modification in view of the teachings in Farnworth that a flexible tape is a suitable interposer.
	Furthermore, referring to claim 7, although not explicitly disclosed, a circuit (conductive line 174 (which is equivalent to the conductive metal plate of the ‘589 reference), contact 170 (which is equivalent to gate 21 of the ‘589 reference)) formed or printed on a board ((~160) of the flexible tape (160, para [33]) (which is equivalent to the non-conductive adhesive 92 or bottom glass layer/other insulator layers of the ‘589 reference)) may be termed a flexible printed circuit board.

7.	Claims 13-18 are rejected under 35 U.S.C. §103 as being unpatentable over Ho et al. U.S. Patent Application Publication 2015/0243589 A1 (the ’589 reference) in view of Lee et al. U.S. Patent Application Publication 20140191378 or Islam et al. U.S. Patent Application Publication 20050006737.
	Referring to claim 13, the ‘589 reference discloses a method of forming a semiconductor package comprising enclosing a lead frame with an encapsulant, one or more semiconductor die and an interposer within the encapsulant to form an unsingulated array, but does not disclose singulating the array to form a semiconductor package.
	Specifically, referring to claim 13, the reference discloses in Figs. 9-13 a method of forming a semiconductor package comprising: 
providing a lead frame (100/74/75, including die pad 100, switch pin 74 and control pin 75, para [60] (paragraph(s) [0060])); 
coupling one or more semiconductor die (MOSFET 20, Controller IC 40, and high-side MOSFET 30, para [77-78]) with the lead frame (100/74/75); 
mechanically coupling an interposer (62, para[63], Fig. 11) with the lead frame (100/74/75) and electrically coupling the interposer (62) with at least one (20) of the one or more semiconductor die (20/40/30) (para [63]); 
at least partially enclosing (“packaged”) the lead frame (100/74/75) with an encapsulant (packaging material (“packaged”), not labeled, see Fig. 13, para [63, 74], see also para [26-30] for relationship between Figs. 9-13), the one or more semiconductor die (100/74/75) and the interposer (62) within the encapsulant forming an unsingulated array; 
wherein the interposer (62) comprises an electrically conductive material (not labeled, conductive metal plate, para [62], generally indicated at 62, hereinafter ~62) on a first side of the interposer and an electrically insulative material (non-conductive adhesive 92 or bottom glass layer/other insulator layers, para [62]) on a second side of the interposer; and
wherein the interposer (62) is coupled with the lead frame (100/74/75) through the electrically insulative material (92 or other insulative material) such that the electrically conductive material (said not labeled) is electrically isolated from the lead frame (100/74/75).
	However, as noted above, the reference does not discloses singulating the array to form a semiconductor package. 
	Lee - in disclosing a method of forming a semiconductor package comprising enclosing a lead frame (62, Fig. 4) with an encapsulant (mold compound, para [19]), one or more semiconductor die (50) and an interposer (10) within the encapsulant to form an unsingulated array (para [20]), teaches singulating the array to form a functional semiconductor package with a flattened shape (para [24]); or, Islam, in disclosing a method of forming a semiconductor package comprising enclosing a lead frame (generally indicated at 100, Fig. 7, para [65]) with an encapsulant (170, para [66]), one or more semiconductor die (140, para[66]) within the encapsulant to form an unsingulated array, teaches singulating the array to form functional individual semiconductor packages while avoiding short lines and contacts (para [68]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the reference’s method to include singulating the array to form a semiconductor package.  One would have been motivated to make such a modification in view of the teachings in Lee to form a functional semiconductor package with a flattened shape or in view of Islam form functional individual semiconductor packages while avoiding short lines and contacts.
Referring to claim 14, the reference further discloses that the interposer (62) is fully enclosed within the encapsulant without being exposed through the encapsulant (said not-labeled packaging material, see Fig. 9 through and in particular Fig. 13) after singulation. 
Referring to claim 15, the reference further discloses fully enclosing at least one gate node (21, Fig. 11) of a transistor (20, para [77]) of the one or more semiconductor die (20/30/40) within the encapsulant (said not-labeled packaging material) without the gate node (21) being exposed through the encapsulant (said not-labeled packaging material, see Fig. 9 through and in particular Fig. 13) after singulation. 
For claims 16 and 17, which are interpreted in the 112-rejection section detailed above, the reference further discloses exposing (see Fig. 13) a source pad (part 100 of the lead frame 100/74/75, wherein the source pad 100 is electrically connected to source node 22 of the transistor MOSFET 20, para [43]) through the encapsulant, the source pad (100) electrically coupled with a source node (22) of a transistor (MOSFET 20), wherein a size of the source pad (100) is substantially large (see Figs. 11-13) to promote heat transfer (para [45]).”
Referring to claim 18, the reference further discloses electrically coupling a gate node (labeled as 21, Figs. 11, 12, para [63], labeled as G2, Figs. 2, 3, hidden in the views of Figs. 9 and 10) of the one (low-side LS MOSFET, labeled as 20 in Figs. 9-12, labeled as LS (N-type) in Figs. 2,3, para [5,77]) or more semiconductor die (20/30/40) with a driver (IC controller 40, para [5, 77]) of the one or more semiconductor die (20/30/40) without using a through-silicon via (TSV) (via bonding wire 80, para [63], particularly: “…interposer 62 is not completely covered by the gate 21, so that a bonding wire 80 is formed between the IC controller 40 and the second interposer 62, achieving an electrical connection between IC controller 40 and the gate 21 of the LS MOSFET 20”).

Allowable Subject Matter
8.	Claims 2 and 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for the indication of allowable subject matter: The cited art, whether taken singularly or in combination, especially when all limitations are considered within the claimed specific combination, fails to teach or render obvious a semiconductor package with all exclusive limitations as recited in claims 2 and 8, which may be characterized (claim 2) in that the electrically conductive material forms at least two contact pads separated using one of a recess and a raised portion, and (claim 8) in that the interposer comprises a molded integrated substrate.

Conclusion
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TU TU V HO whose telephone number is (571)272-1778.  The examiner can normally be reached on Monday to Thursday 6:30 - 15:00, Monday through Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven H Loke can be reached on 571-272-1657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


12-08-2022
/TU-TU V HO/Primary Examiner, Art Unit 2818